DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1a.	The present application is being examined under the pre-AIA  first to invent provisions. 
1b.	The Drawings filed on 05 May 2020 are acceptable. 
Claim Status:
1c.	Claims 1-18 are pending and under consideration. 

Information Disclosure Statement:
2.	The information disclosure statements (IDS) submitted on 05 May 2020 and 27 August 2021 been received and comply with the provisions of 37 CFR §1.97 and §1.98.  The attached reference and reference on parent applications 14/ 776,356 and 15/835,566 have all been considered as to the merits.  

Specification:
3.	The disclosure is objected to because of the following informalities: 
3a.	The status of the parent non-provisional Application 15/835,566, must be corrected, by inserting U.S. Patent Number: 10,676,529 after the filing date of said application. 
3b.	At page 5 of the specification, line 26 should be amended to recite, “Fig. 4A[F] to Fig. 4H”.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112, [a]: Written Description:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4a.	Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	 
The instant claims encompass a method of detecting a cancer in a subject comprising administering an antibody that specifically binds an epitope within amino acids spanning the extracellular portion of human IL-13RA2, wherein said epitope is within amino acids spanning the extracellular portion of human IL-13RA2 that have at least at 90% identity with the corresponding canine sequence of IL-13RA2, wherein said epitope is within amino acids of SEQ ID NO: 1 (Peptide 1); SEQ ID NO: 2 (Peptide 2); or SEQ ID NO: 3 (Peptide 3), and wherein said antibody is coupled to a detectable agent.    
Claims 1-10 do not require any structural requirements for an antibody that binds an epitope within the extracellular portion of human IL-13RA2; claims 11-17 only recite the functional limitation that the administered antibody (i) binds an epitope within amino acids spanning the extracellular portion of human IL-13A2 that have at least at 90% identity with the corresponding canine sequence of IL-13A2; (ii) binds an epitope within the peptide of SEQ ID NO:1, 2 or 3; respectively. Thus, the claims encompass administration of a genus of antibodies that bind a genus of epitopes without any structural requirements. 
The specification teaches a specific antibody that comprises the light chain sequence of SEQ ID NO:8 and the heavy chain sequence of SEQ ID NO:10, designated as MAb 1E10B9.  Although the specification teaches other antibodies that bind peptide 1, peptide 2 or peptide 3, (see page 26, table 1), it fails to disclose any specific information, such as the light and heavy chain sequences or any deposit information of said antibodies. 
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, structure/function correlation, methods of making the product, or any combination thereof.  In this case, the only factors present in the claims are the recitation that the antibody specifically binds an epitope within amino acids spanning the extracellular portion of human IL-13RA2, wherein said epitope is within amino acids spanning the extracellular portion of human IL-13RA2 that have at least 90% identity with the corresponding canine sequence of IL-13RA2 or that the antibody binds an epitope within the peptide of SEQ ID NO:1, 2 or 3; or that the antibody comprises a variable light chain and/or a variable heavy chain that comprise 90% identity to SEQ ID NO:8 and SEQ ID NO:10, respectively. There is not even identification of any particular portion of the antibody structure that must be conserved.  The claims also do not require that the recognized epitope or epitopes possess any conserved structure or other distinguishing feature. The specification only describes the MAb 1E10B9 antibody. However, the disclosure of said antibody is not representative of the genus of antibodies that bind a genus of epitopes encompassed by the instant claims. The specification does not teach which linear or conformational epitopes within the extracellular portion of human IL-13RA2 result in the generation of an antibody that binds human IL-13RA or human and canine IL-13RA.
The prior art recognizes that the full six CDR sequences are required to form the part of an antibody, i.e., the paratope, that specifically binds the target antigen.  See Al Qaraghuli et al. (2020, Nature Scientific Reports 10:13969), who state that the six CDRs form a continuous surface to form the paratope that binds the epitope of the cognate antigen.  
The prior art also recognizes that a single protein can be bound by a very large and structurally diverse genus of antibodies (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes). For example, Edwards et al. (2003, JMB 334:103-118; cited on the IDS of 05/05/2020) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines), and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well. 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of recited antibodies that bind to a genus of epitopes within the extracellular portion of human IL-13RA2.  
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, the court ruled that that the generic antibody claims at issue were invalid for lack of written description, despite the disclosure of the structures of more than one species of antibody encompassed in the genus.  The fact pattern is similar in the instant case, although in this case there is description of the structure of a single antibody recited by the claims.  Specifically, in the instant case, the structure of only the MAb1E10B9 antibody, comprising specific light chain variable and specific heavy chain variable amino acid sequences of SEQ ID NOs: 8 and 10, is provided, while specific structures for other antagonists/antibodies are not.  As in the court case, the instant claims recite a genus of antibodies that bind to a genus of epitopes within the extracellular portion of human IL-13RA2.  Following the finding in Centocor, the instant claims are found to lack adequate written description.  
The court in Amgen v. Sanofi further compares the requirements of enablement and written description, stating that:
“We cannot say that this particular context, involving a “newly characterized antigen” and a functional genus claim to corresponding antibodies, is one in which the underlying science establishes that a finding of “make and use” (routine or conventional production) actually does equate to the required description of the claimed products. For us to draw such a conclusion, and transform a factual issue into a legally required inference, we would have to declare a contested scientific proposition to be so settled as to be entitled to judicial notice.  That we cannot do.”

	The court indicated that it has been hotly disputed whether or not knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies.  Citing Centocor again, the court provides an analogy for the antibody-antigen relationship as not quite a lock and key relationship but rather providing a lock and then searching for a key on a ring with a million keys on it.  The court concludes that the “newly characterized antigen” test flouts basic legal principles of the written description requirement, reasoning that section 112 requires a written description of the invention, whereas the newly characterized antigen test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen.  The court urges that such constricts the “quid pro quo” of the patent system where one describes an invention in order to obtain a patent.
 	Accordingly, since the instant fact pattern fits the “newly characterized antigen” scenario, wherein the specification describes the structure of the target/antigen but not the structure of the antibodies, the claims do not meet the written description requirement of 35 U.S.C. 112.
Therefore, only the MAb1E10B9 antibody, comprising specific light chain variable and specific heavy chain variable amino acid sequences of SEQ ID NOs: 8 and 10, respectively, but not the full breadth of the claims meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 

Claim Rejections - 35 USC § 112, [a]: Scope:

4b.	Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, while being enabling for a method of detecting cancer by administering an antibody that comprises the variable light and variable heavy chain sequences of SEQ ID NO:8 and 10, respectively, wherein the antibody is coupled to a detectable group, and detecting said detectable group; does not reasonably provide enablement for a method of detecting cancer in a subject, in need thereof, said method comprising, administering to said subject an antibody that specifically binds to an epitope and wherein said epitope is within amino acids of SEQ ID NO:1 (Peptide 1); SEQ ID NO:2 (Peptide 2); or SEQ ID NO:3 (Peptide 3); wherein the antibody is coupled to a detectable group, in an amount effective to detect said antibody, wherein said epitope is within amino acids spanning the extracellular portion of human IL-13RA2 that have at least 90% identity with the corresponding canine sequence of IL-13RA2; and detecting said detectable group, to thereby detect the cancer in the subject. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.   
 Claims 1-18 encompass administration of an antibody to a subject in need of cancer detection, wherein the antibody binds to an epitope within the extracellular portion of human IL-13RA2; wherein said antibody is coupled to a detectable group, in an amount effective to detect said antibody, wherein said epitope is within amino acids spanning the extracellular portion of human IL-13RA2 that have at least 90% identity with the corresponding canine sequence of IL-13RA2; and detecting said detectable group, to thereby detect the cancer in the subject. The claims do not recite how the cancer is detected or what sample, (blood sample or biopsy tissue) is tested or how said cancer detection is measured. 
Claims 1-10 do not require any structural requirements for an antibody that binds an epitope within the extracellular portion of human IL-13RA2; claims 11-17 only recite the functional limitation that the administered antibody (i) binds an epitope within amino acids spanning the extracellular portion of human IL-13A2 that have at least at 90% identity with the corresponding canine sequence of IL-13A2; (ii) binds an epitope within the peptide of SEQ ID NO:1, 2 or 3; respectively; wherein the antibody is coupled to a detectable group. Thus, the claims encompass administration of genus of antibodies that bind a genus of epitopes. 
However, the specification does not enable administration of the genus of the recited antibodies. The specification teaches a specific antibody that comprises the light chain sequence of SEQ ID NO:8 and the heavy chain sequence of SEQ ID NO:10, designated as MAb 1E10B9.  The specification teaches said MAb 1E10B9 binds IL-13RA2 and also binds to both human and canine glioblastoma, (GBM) cells, (see page 30, figure 8 and table 1). It is known in the art that IL-13RA2 is expressed in several types of human cancers including glioblastoma, medulloblastoma, Kaposi’s sarcoma, head and neck, ovarian, pancreatic, breast cancer and kidney cancer, (see Balyasnikova et al, 2012, The Journal of Biological Chemistry; 2012; Vol. 287, No. 36, pages 30215–30227, see especially pages 30225-30226; cited on the IDS of 05/05/2020).  The reference teaches that one approach for targeting this tumor-specific receptor utilizes the cognate ligand, IL-13, conjugated to cytotoxic molecules. Thus, monoclonal antibodies that specifically bind to the IL-13RA2 conjugated to detectable agents is another approach of targeting IL-13RA2 expressing tumors. Therefore, the MAb 1E10B9 disclosed in the instant can be coupled to detectable agents to target IL-13RA2 expressing tumors for therapeutic and diagnostic purposes. However, the instant specification does not enable using the genus of antibodies recited in the instant claims to detect cancer.
The criteria set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 1986), and reiterated in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), which include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims, is the basis for determining undue extermination. In the instant case it is unpredictable whether the recited genus antibodies can be used to detect cancer. 
It is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. For example, Lloyd et al. taught that over hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Protein Engineering, Design & Selection, 2009, Vol. 22, No. 3, pages 159-168, see abstract; cited on the IDS of 05/05/2020). Lloyd et al found that on average, about 120 different antibodies in a library that comprise a wide variety of combinations of heavy and light-chain variable genes with function modifying properties can bind to a given antigen, (see page 168). Furthermore, the authors demonstrate that the CDR regions, particularly VH-CDR1, VH-CDR2 and VL-CDR2 contain a great number of mutations by 2–3-fold relative to the framework regions (see page 166, column 1 and figure 4B).  Likewise, Goel et al. (The Journal of Immunology 173(12):7358-7367; cited on the IDS of 05/05/2020), made three antibodies that bind to the same 12-mer but have very different CDR1-3 sequences, (see abstract and figures 2 and 3). Edwards et al, (Journal of Molecular Biology, 2003, Vol. 334, pages 103-118) found that a library contained over 1000 antibodies that bound to a single 51 kDa protein, (BLyS) including 1098 unique VH and 705 VL sequences, and that there was high diversity in the HCDR3 region, (see page 106, table 4). 
With respect to claim 18, (which requires administering an antibody that comprises a variable light chain and a variable heavy chain that share 90% identity to SEQ ID NO:8 and SEQ ID NO:10), it is not well established in the art that all variable domains are amenable to modifications much less even conservative. The state of the art teaches that conservative substitutions would in fact change the binding ability of antibodies if not substantially reduce the affinity. For example, Brummell et al. (Biochemistry; 1993; 32:1180-1187; cited on the IDS of 05/05/2020) found that mutagenesis of the four HCDR3 contact residues for the carbohydrate antibody (Salmonella B O-polysaccharide) in no instance improved affinity but 60% of the mutants resulted in a 10-fold drop in binding constant (affinity electrophoresis value of 0.85), while still other mutants were lower (Table 1 and p. 1183, Col. 2, 2 to p. 1184, Col. 1, 1). Brummell demonstrates that no substitution retained antigen binding affinity similar to the wild type antibody despite targeted, conservative substitutions in known contact sites. Kobayashi et al. (Protein Engineering, 1999; 12:879-844; cited on the IDS of 05/05/2020) disclose that a scFv for binding a DNA oligomer containing a (6-4) photoproduct with Phe or Tyr substitutions at Trp 33 retained "a large fraction of the wild-type binding affinity, while the Ala substitution diminished antigen binding" (Table 1).  However, Kobayashi et al. note "replacing Trp 33 with Phe or Ala alters the local environment of the (6-4) photodimer since binding is accompanied by large fluorescence increases that are not seen with the wild-type scFv" (p. 883, Col. 2, 3).  Burks et al. (PNAS 94:412-417 (1997)) disclose scanning saturation mutagenesis of the anti-digoxin scFv (26-10) which also binds digitoxin and digoxigenin with high affinity and with 42-fold lower affinity to ouabain. 114 mutant scFvs were characterized for their affinities for digoxin, digitonin, digoxignenin and oubain. Histogram analysis of the mutants (Figure 2) reveals that "not all residues are optimized in even high affinity antibodies such as 26-10, and that the absence of close contact with the hapten confers higher plasticity, i.e., the ability to tolerate a wider range of substitutions without compromising binding (p. 415, Col. 2, 4- p. 416, 1). The level of skill required to generate the antibodies is that of a molecular immunologist, and the artisan of ordinary skill in the art would have been required to characterize any single parent antibody, identify candidate amino acid residues for substitution in the CDR domains, perform the mutagenesis on the CDR domains, produce and express the modified antibodies, measure binding characteristics (e.g., binding specificity, equilibrium dissociation constant (KD), dissociation and association rates (K off and K on respectively), and binding affinity and/or avidity compared with the parent antibody), and then finally perform bioassays to identify any one or more of the characteristics of an antibody. The technology to perform these experiments was available at the time of application filing, but the amount of experimentation required to generate even a single CDR-modified antibody meeting all of the claim limitations would not have been routine much less could one of ordinary skill in the art predict that anyone or combination of all the CDR amino acid variations encompassed by the claims would result in just any antibody having retained the antigen binding activity.  Because of this lack of guidance in the instant specification, the extended experimentation that would be required to determine which amino acid sequences and modifications would be acceptable to retain occluding structural and functional activity, and the fact that the relationship between the sequence of a protein/peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable, it would require an undue amount of experimentation for one of skill in the art to arrive at the large number of antibodies.  Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the antibodies in the claims in a manner reasonably correlated with the scope of the claims.  The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970).  
Therefore, the specification is enabling for detecting cancer by administering an antibody that comprises the variable light and variable heavy chain sequences of SEQ ID NO:8 and 10, respectively, wherein the antibody is coupled to a detectable group, and detecting said detectable group.

Claim rejections-35 USC § 103:
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

5a.	Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gibo et al, (SNO conference; November 2012, “Interleukin 13 Receptor Alpha 2 is Widely Over-expressed in Human and Canine Primary Brain Tumors as Detected by Novel Bi-species Specific Monoclonal Antibodies”; cited on the IDS of 05/05/2020) in view of Nguyen et al, (Neuro-Oncology, 09-2012, Vol. 14, No. 10, pages 1239-1253) or Nguyen et al, (Journal of Nuclear Medicine May 2010, 51 (supplement 2; 58), and further in view of Balyasnikova et al, (2012, The Journal of Biological Chemistry; 2012; Vol. 287, No. 36, pages 30215–30227, see especially pages 30225-30226; cited on the IDS of 05/05/2020).
The instant claims encompass an administration of an antibody to a subject, (human or canine) in need of cancer detection, wherein the antibody binds to an epitope within the extracellular portion of human IL-13RA2; wherein said antibody is coupled to a detectable group, in an amount effective to detect said antibody, wherein said epitope is within amino acids spanning the extracellular portion of human IL-13RA2 that have at least 90% identity with the corresponding canine sequence of IL-13RA2; and detecting said detectable group, to thereby detect the cancer in the subject; wherein the antibody comprises a variable light chain and a variable heavy chain that comprise 90% identity to SEQ ID NO:8 and SEQ ID NO:10, respectively; wherein the antibody is coupled to a detectable group; wherein the cancer is glioblastoma.
Gibo et al disclose monoclonal antibodies, (Mab 1E10B9, 2G12C3; 6D3E9) that bind both human and canine IL-13RA2, (see abstract). The Gibo et al reference teaches that the antibodies bind to the epitopes recited in instant claims 11-17, in a pharmaceutically acceptable carrier, (see figure 1, and also see under Main Findings). The antibodies of the Gibo et al reference are the same antibodies disclosed in the instant specification, (see table 1 on page 30 of instant specification). The reference teaches that their monoclonal antibodies are against IL-13Ralpha2 that cross-react with human and canine receptors and suggest that in addition to GBM, other brain tumors, (such as astrocytomas, oligodendrogliomas and meningiomas), that express the receptor at high levels may be appropriate candidates for IL-13Ralpha2-targeted therapies using their novel antibodies. Gibo et al indicate that antibody 2G12C3 is useful for the detection of IL13Ra2 in human and canine tumors by western blotting (conclusion).  With respect to claim 18, the Mab 1E10B9 taught by Gibo et al is the same Mab 1E10B9 that comprises the variable light and heavy chain sequences of SEQ ID NO:8 and 10, (see page 30 of instant specification), absent evidence to the contrary.   
However, the Gibo et al reference does not teach a method of detecting a cancer in a subject comprising administering an antibody that specifically binds an epitope within amino acids spanning the extracellular portion of human IL-13RA2, wherein said antibody is coupled to a detectable agent and detecting the detectable group.    
Nguyen et al teach an IL13Ra2-targeted quadruple mutant of IL13 (TQM13) to selectively bind the tumor-restricted IL13Ra2 with high affinity but not significantly interact with the physiologically abundant IL13Ra1/IL4Ra heterodimer that is also expressed in normal brain and that radiolabeled TQM13 specifically bound IL13Ra2-expressing GBM cells and specimens but not normal brain, (see abstract). The reference teaches that mice were injected intravenously with TQM12 labeled with iodine 124, (124I-TQM13) and imaged at 2, 4, 24, and 48 h after injection with use of a microPET P4 scanner, (see page 1242, column 2). The reference teaches that PET imaging shows that the 124I-TQM13 targets glioblastoma multiforme, (GBM) tumors, (see figure 6). 
Balyasnikova et al that IL-13RA2 is over-expressed in several types of human cancers including glioblastoma, medulloblastoma, Kaposi’s sarcoma, head and neck, ovarian, pancreatic, breast cancer and kidney cancer, (see page the bridge between pages 30215–30227).
Therefore, it would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was made to modify the antibody of Gibo et al, by radiolabeling it with 124idoine and administering to a subject for detection of tumors that overexpress IL-13Ra2, as taught by Nguyen et al. and Balyasnikova et al. One skilled in the art would have been motivated to make that modification because labeled monoclonal antibodies against human IL-13Ra2 that have cross reactivity with the canine receptor (as taught by Gibo et al) could be used in canine animal models as a tool for diagnosis and detection of tumors overexpressing IL13Ra2 (see Gibo et al, abstract and conclusion).  
With respect to claims 9-10, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to administer labelled IL-13RA2 antibodies to human or canine subjects, because the Nguyen et al reference administers radiolabeled 124I-TQM13 to mice and suggests it can be used diagnostically, (see page 1251). One skilled in the art would have been able to successfully use labeled IL-13RA2 antibodies as a diagnostic biomarker in a human or canine, because Nguyen et al teaches that TQM13 which specifically binds IL13Ra2 targets GBM. Gibo et al also indicate that antibody 2G12C3 is useful for the detection of IL13Ra2 in human and canine tumors by western blotting (conclusion).  
The person of ordinary skill in the art also would have been motivated to make those modifications and reasonably would have expected success because the simple substitution of one known equivalent element for another obtains predictable results (see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).   
A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).   
Accordingly, the invention, taken as a whole, is prima facie obvious over the cited prior art. 


5b.	Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Debinski et al (Abstracts from the 2009 joint meeting of the society for Neuro-Oncology, (SNO) and the American Association of neurological surgeons, abstract # 328; cited on the IDS of 05/05/2020), in view of Nguyen et al, (Neuro-Oncology, 09-2012, Vol. 14, No. 10, pages 1239-1253) or Nguyen et al, (Journal of Nuclear Medicine May 2010, 51 (supplement 2; 58) and further in view of Balyasnikova et al, 2012, The Journal of Biological Chemistry; 2012; Vol. 287, No. 36, pages 30215–30227, see especially pages 30225-30226; cited on the IDS of 05/05/2020).
The instant claims encompass an administration of an antibody to a subject in need of cancer detection, wherein the antibody binds to an epitope within the extracellular portion of human IL-13RA2; wherein said antibody is coupled to a detectable group, in an amount effective to detect said antibody, wherein said epitope is within amino acids spanning the extracellular portion of human IL-13RA2 that have at least 90% identity with the corresponding canine sequence of IL-13RA2; and detecting said detectable group, to thereby detect the cancer in the subject; wherein the antibody comprises a variable light chain and a variable heavy chain that comprise 90% identity to SEQ ID NO:8 and SEQ ID NO:10, respectively; wherein the antibody is coupled to a detectable group; wherein the cancer is glioblastoma, breast cancer.
Debinski et al disclose a monoclonal antibody, (13R2.C3) that binds both human and canine IL-13RA2, (see abstract). The Debinski et al reference teaches that their antibody is purified and used in Western blot analysis, (i.e. a pharmaceutically acceptable carrier). The Debinski et al reference discloses that the utilization of a 15-amino acid peptide spanning the region of complete homology between the human and canine extracellular portions of IL-13Ra2 was synthesized for immunization, (see poster # 328 on page 639, column 2).   
However, the Debinski et al reference does not teach a method of detecting a cancer in a subject comprising administering an antibody that specifically binds an epitope within amino acids spanning the extracellular portion of human IL-13RA2, wherein said antibody is coupled to a detectable agent and detecting the detectable group or that the cancer is brain cancer, glioblastoma, breast or ovarian cancer.    
Nguyen et al teach an IL13Ra2-targeted quadruple mutant of IL13 (TQM13) to selectively bind the tumor-restricted IL13Ra2 with high affinity but not significantly interact with the physiologically abundant IL13Ra1/IL4Ra heterodimer that is also expressed in normal brain and that radiolabeled TQM13 specifically bound IL13Ra2-expressing GBM cells and specimens but not normal brain, (see abstract). The reference teaches that mice were injected intravenously with TQM12 labeled with iodine 124, (124I-TQM13) and imaged at 2, 4, 24, and 48 h after injection with use of a microPET P4 scanner, (see page 1242, column 2). The reference teaches that PET imaging shows that the 124I-TQM13 targets glioblastoma multiforme, (GBM) tumors, (see figure 6). 
Balyasnikova et al that IL-13RA2 is over-expressed in several types of human cancers including glioblastoma, medulloblastoma, Kaposi’s sarcoma, head and neck, ovarian, pancreatic, breast cancer and kidney cancer, (see page the bridge between pages 30215–30227).
Therefore, it would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was made to modify the antibody of Debinski et al, by radiolabeling it with 124idoine and administering to a subject for detection of tumors that overexpress IL-13Ra2, as taught by Nguyen et al. and Balyasnikova et al. One skilled in the art would have been motivated to make that modification because labeled monoclonal antibodies against human IL-13Ra2 that have cross reactivity with the canine receptor (as taught by Debinski et al) could be a useful tool to study a highly clinically relevant model of human disease (see Debinski et al, introduction).
With respect to claims 9-10, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to administer labelled IL-13RA2 antibodies to human or canine subjects, because the Nguyen et al reference administers radiolabeled 124I-TQM13 to mice and suggests it can be used diagnostically, (see page 1251). One skilled in the art would have been able to successfully use labeled IL-13RA2 antibodies as a diagnostic biomarker in a human or canine, because Nguyen et al teaches that TQM13 which specifically binds IL13Ra2 targets GBM. Debinski et al also indicate that their IL-13Ra2 cross reactive monoclonal antibody is useful for the detection of IL13Ra2 in human and canine tumors by western blotting (results).  
The person of ordinary skill in the art also would have been motivated to make those modifications and reasonably would have expected success because the simple substitution of one known equivalent element for another obtains predictable results (see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).   
A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).   
Accordingly, the invention, taken as a whole, is prima facie obvious over the cited prior art. 

Conclusion:
6.	No claim is allowed.
Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        13 June 2022





/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647